Citation Nr: 0927155	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-13 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to April 
1982. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in 
St. Paul, Minnesota (the RO).

Procedural history

In an August 1999 rating decision, service connection was 
denied for depression and residuals of a back injury.  The 
Veteran was notified of that rating decision; he did not 
appeal.  However, a March 2005 supplemental statement of the 
case (SSOC) reflects that the RO reconsidered the claims on a 
de novo basis pursuant to section seven of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The claims were again 
denied.  

In a May 2003 rating decision, the RO denied service 
connection for a neck disability and hypertension.  

The Veteran perfected appeals as to all four issues.  In May 
2006, the Board remanded these issues for further 
development.  In a December 2008 SSOC, the VA Appeals 
Management Center (AMC) continued to deny the claims.  The 
case has been returned to the Board.

Issue clarification

In its prior remand, the Board limited the Veteran's claim to 
service connection for depression.  Since the Board's remand, 
the United States Court of Appeals for Veterans Claims (the 
Court) issued a decision which held that VA should consider 
alternative psychiatric disorders within the scope of an 
initial claim for service connection for a specific 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  Moreover, the Veteran's representative in a May 
2008 statement indicated that the Veteran's claim for a 
psychiatric disorder is not limited to depression.  In light 
of the above, this issue is as stated on the title page.

Remanded issue

The claim of entitlement to an acquired psychiatric disorder, 
to include depression, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the AMC in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran currently has a neck disability.

2.  The evidence of record does not demonstrate any in-
service lumbar spine disease or injury.

3.  Competent medical evidence indicates that hypertension 
was not diagnosed in service or within one year after 
separation from active duty, and that currently diagnosed 
hypertension is not causally related to the Veteran's 
military service


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  A low back disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  Hypertension was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a neck 
disability, a low back disability, and hypertension.  As 
explained below, the remaining issue on appeal, entitlement 
to service connection for an acquired psychiatric disorder, 
is being remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In May 2006, the Board remanded the claims to obtain possible 
additional service treatment records from both the Veteran's 
period of active duty and his Army Reserve service; and to 
obtain VA treatment records, Social Security Administration 
records, and VA medical nexus opinions.

In June 2006, the AMC requested any additional service 
treatment records.  
In September 2006, the service department indicated that all 
available records were previously furnished to the RO in July 
1999.  Thus, further efforts to obtain any additional service 
treatment records would be futile.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].  

In September 2006, the AMC obtained Social Security 
Administration records.

The AMC obtained various VA treatment records, to include 
records from a hospitalization in 1993.  However, records 
regarding a hospitalization in 1986 for alcohol treatment 
were not obtained.  The AMC requested those records from the 
VA Medical Center (MC) in Minneapolis, Minnesota, where the 
Veteran received treatment.  In June 2008, the Minneapolis 
VAMC indicated that the treatment records were unavailable 
and that all records from that facility are now located at 
the VAMC in St. Cloud, Minnesota.  In July 2008, the St. 
Cloud VAMC provided all available treatment records.  Records 
from a VA hospitalization in 1986 were not provided.  Further 
efforts to obtain 1986 VA hospitalization records would be 
futile.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

The case was readjudicated in the December 2008 SSOC.

Based on this history, the Board finds that the AMC has 
complied with the directives of the May 2006 remand, to the 
extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in letters sent to him 
in February 2003, December 2004, and June 2006, which were 
specifically intended to address the requirements of the 
VCAA.  The February 2003 and December 2004 VCAA letters 
informed the Veteran of the evidence necessary to establish 
service connection.  Accordingly, the Veteran was informed of 
the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.

As for the evidence to be provided by the Veteran, in the 
February 2003 and December 2004 VCAA letters the RO asked the 
Veteran to identify and send relevant medical evidence.  In 
the February 2003 and December 2004 VCAA letters, the RO 
provided the Veteran with VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each private or other non-VA 
doctor and medical care facility that treated him for his 
claimed disabilities.

Moreover, in the February 2003 and December 2004 VCAA 
letters, the Veteran was informed that VA would provide a 
medical examination or obtain a medical opinion if it is 
necessary to make a decision on his claims.  [A VA general 
medical examination was conducted in April 1999, and VA 
medical nexus opinions were obtained in May 2007.]

In the June 2006 VCAA letter, the Veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

The various VCAA letters reflect that the Veteran was in 
essence told to submit any evidence in his possession.  See, 
e.g., the December 10, 2004 letter, page 2.  The VCAA letters 
thus complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letters 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Although the claim of service connection for a neck 
disability was denied by the RO and AMC on basis of element 
(3), relationship of such disability to the Veteran's 
service, as explained below the Board is denying the claim on 
basis of both element (2), current disability, and element 
(3).  As explained above, he has received proper VCAA notice 
as to his obligations, and those of VA, with respect to these 
crucial elements regarding this claim as well as the claims 
of service connection for a low back disability and 
hypertension.  The AMC specifically addressed elements (4) 
and (5) in the June 2006 VCAA letter.  Because the Veteran's 
claims are being denied, elements (4) and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes the Veteran's service 
treatment and personnel records, Social Security 
Administration records, VA and private treatment records, a 
report of a VA general medical examination, and VA medical 
opinions, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of these issue has been identified and obtained to 
the extent possible.

In a May 2008 statement, the Veteran asserted that he was 
told that all of his service treatment records and service 
personnel records were destroyed in a fire at the NPRC.  The 
Board notes that the well-known July 1973 fire at the NPRC in 
fact predates the Veteran's service.  The Veteran's service 
treatment records are of record, and as explained above in 
connection with Stegall, no allegedly missing service medical 
records could be located.  The RO obtained the Veteran's 
service personnel records.  

As was discussed in some detail above, the AMC pursuant to 
the Board's remand attempted to obtain additional service 
treatment records and 1986 VA hospitalization records, 
without success.  There is no indication that such records 
now exist.  The Board is cognizant of Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), wherein the United States Court of 
Appeals for the Federal Circuit elaborated on VA's 
responsibility to obtain a veteran's service medical records.  
Specifically, the Federal Circuit stated the VA must make 
more than a single attempt to locate such records, and must 
inform the veteran of their absence, so that he may 
independently seek to obtain them.  See also McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

In this case, the RO has made two attempts to obtain any 
service treatment records, once in July 1999 and again in 
June 2006.  The RO and AMC informed the Veteran of their 
attempts to obtain service treatment records in the December 
2004 VCAA letter and the December 2008 SSOC.  It is clear 
that further requests for service treatment records for the 
Veteran would be futile. 
  
In the April 2006 brief in support of appeal, the Veteran's 
former representative argued that a VA nexus opinion 
examination is necessary for these claims.  Medical nexus 
opinions were obtained in May 2007. 

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination and medical nexus 
opinions obtained in this case are more than adequate.  The 
report of an April 1999 general medical examination reflects 
that the examiner recorded the Veteran's current complaints, 
conducted a physical examination, and rendered diagnoses.  
The report of the April 2007 VA medical nexus opinions shows 
that the VA doctor reviewed the Veteran's claims file and 
provided thorough reasons and bases for the opinions 
rendered.  

The Board in its May 2006 remand directed that if "any 
physical or mental examinations, specialist consultations 
and/or diagnostic testing is deemed to be appropriate, this 
should be accomplished."  The VA doctor who rendered medical 
nexus opinions in May 2007 did not indicate that a physical 
examination was necessary.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met, and that more 
examinations are unnecessary.  38 C.F.R. § 3.159(c) (4).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of a 
representative.  He has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits on three of the issues on appeal.

1.  Entitlement to service connection for a neck disability.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2008).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists]; see also Chelte v. Brown, 10 Vet. App. 
268 (1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].  

The Court held in McClain v. Nicholson, 21 Vet. App. 319 
(2007), that so long as the veteran had a diagnosed 
disability during the pendency of the claim, service 
connection criteria requiring a current disability was 
satisfied.  In that regard, the Veteran filed his claim in 
November 2002.

Analysis

Missing records

The Veteran's separation examination from his period of 
active duty and most of his Army Reserve service treatment 
records along with 1986 VA hospitalization records are 
unavailable.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Furthermore, there is no presumption, either 
in favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Discussion

As to the first Hickson element, current disability, namely 
whether the Veteran currently has a neck disability, this is 
a medical question which the Board cannot answer itself.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].  There is conflicting medical 
evidence as to this crucial point.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Both the Federal Circuit and the Court have specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); see also Guerrieri, 
supra.  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  See Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the medical evidence showing no 
current diagnosis of a neck disability) outweighs the 
evidence in favor.

Private chiropractor records dated in 1998 reflect that x-
rays of the cervical spine revealed posterior articular 
dysfunction and degenerative joint disease.  The chiropractor 
diagnosed cervical, lumbosacral, and pelvic subluxation 
syndrome, intersegmental dysfunction, muscle spasms, chronic 
sprain, and probable disc involvement.  This is the only 
medical evidence which supports the Veteran's contention that 
he has a neck disability.  Subsequent medical records, 
although documenting the Veteran's complaints of neck pain, 
have not diagnosed a specific neck disability. 

The report of the April 1999 VA general medical examination 
includes no diagnosis of a neck/cervical spine disability.  
VA x-rays of the cervical spine taken in December 2002 were 
normal; the assessment was cervical pain.  A VA physician in 
May 2007 did not diagnose a neck/cervical spine disability.  
Instead, the doctor noted that the Veteran had neck pain.  
Similarly, VA treatment records reflect the Veteran's 
complaint of neck pain but contain no diagnosis of a 
neck/cervical spine disability.  

The Court has specifically held that pain, in and of itself, 
does not constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) [pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  Such is the situation in the instant case.

The Board places great weight of the report of the April 1999 
VA examination and the December 2002 physical examination. 
The medical providers recorded the Veteran's current 
complaints, conducted appropriate physical examinations, and 
rendered appropriate diagnoses consistent with much of the 
other medical evidence of record.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."].  In that regard, the April 1999 VA examination 
report and the December 2002 physical examination are 
consistent with the six volumes of treatment records which 
show no diagnosis of a neck/cervical disability except for 
the above-mentioned chiropractor treatment records.  As such, 
the Board finds the April 1999 VA examination report and the 
December 2002 physical examination to be highly probative.  

The Board also notes that the 1998 chiropractor treatment 
records predate the Veteran's claim by four years.  All 
subsequent medical records fail to document a cervical spine 
disorder.

The Board places greater weight on the December 2002 VA x-
rays than on the reporting of the x-rays by the chiropractor 
in 1998.  The Board notes that the VA x-rays were interpreted 
by a medical doctor who specializes in radiology whereas the 
1998 private x-rays were interpreted by a chiropractor.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].  

In short, the 1998 chiropractor records are completely at 
odds with the remainder of the medical tests, examination 
reports, and treatment records of record.  Based on the 
entire record, the Board finds that the findings of the 
chiropractor records are an outlier and assigns these 
findings virtually no weight of probative value as to the 
matter of  whether the Veteran currently has a neck/cervical 
spine disability or has had one since he filed his claim in 
2002.

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the Federal Circuit in Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) and Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  In the absence of evidence of a diagnosed neck 
disability, Hickson element (1) is not met and service 
connection may not be granted for this disorder on this basis 
alone.

The lack of a current disability is dispositive of this 
appeal.  However, for the sake of completeness, the Board 
will briefly address the remaining two Hickson elements.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service 
treatment records do not show a diagnosis of chronic cervical 
spine disability.  The VA physician who rendered the medical 
opinion in May 2007 noted that there was no evidence of a 
chronic neck disability in service.  The VA doctor noted that 
with regard to the muscle tension headaches in service, the 
circumstances of its onset indicates no trauma or force 
applied that would be expected to result in a serious, 
ongoing neck problem.  Also, there is no evidence of a 
diagnosis of arthritis within the one-year presumptive period 
following separation from active duty.  Thus, Hickson element 
(2) is not satisfied as to disease. 

Turning to in-service injury, the Veteran's service treatment 
records reflect that in June 1979 he complained of a three-
day cervical pain.  The assessment was muscle tension 
headaches.  Thus, element Hickson element (2) is arguably 
met.  

With respect to Hickson element (3), in the absence of a 
diagnosis of current disability deemed to constitute a 
neck/cervical spine disability, there cannot be a medical 
nexus, and there is none of record with regard to this claim.  
In fact, the VA physician in May 2007 opined that the 
Veteran's neck pain was not due to or aggravated by military 
service, and that the most reasonable etiology of the neck 
pain was a post-service incident in which the Veteran was 
beaten about the head sufficiently to cause a skull fracture 
and concussion.  There is no competent medical evidence to 
the contrary.   

To the extent that the Veteran himself is attempting to 
diagnose a cervical spine disorder and to relate such to his 
military service as opposed to the post-service beating, it 
is well-settled that lay persons without medical training, 
such as the Veteran, are not competent to comment on medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In summary, in the absence of Hickson elements (1) and 
element (3), the Board finds that a preponderance of the 
evidence is against this claim.  The benefits sought on 
appeal are accordingly denied.

2.  Entitlement to service connection for a low back 
disability.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated. 

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the Veteran has been diagnosed as having 
a low back disability, diagnosed as lumbar strain and 
degenerative disc disease.  See, e.g., the report of an April 
1998 private magnetic resonating imaging (MRI) scan of the 
lumbar spine; a February 2000 VA referral for an orthopedic 
consult shows that the 1998 MRI was interpreted as revealing 
degenerative joint disease.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately discuss in-service disease 
and injury.

As for in-service disease, the Veteran's service treatment 
records are entirely silent as to the complaints specifically 
of back pain, treatment specifically of back pain, or 
diagnoses of any of the claimed low back disabilities in 
service.  Degenerative disc and joint diseases were first 
diagnosed in April 1998, approximately 16 years after the 
Veteran's separation from active duty, so the statutory 
presumption contained in 38 C.F.R. §§ 3.307 and 3.309 is not 
for application.   

With respect to in-service incurrence of injury, the Veteran 
claims that he injured his back in 1982 lifting 100-pound 
boxes.  He asserts that he was given a day or two off from 
work after the injury.  However, he stated that he did not 
report for sick call.  See the December 2004 statement of the 
Veteran.  Indeed, as was noted by the VA physician in May 
2007, the Veteran's service treatment records are completely 
silent as to complaints of back pain.  

Also of interest is the fact that in February 1998 the 
Veteran had a work-related back injury.  In March 1998, he 
denied any prior history of back pain or injuries.  See March 
1998 private treatment records.  VA treatment records show 
that the Veteran first reported a history of low back in 
February 1999, the same month he filed his claim for service 
connection.  He has since ascribed his back problems to his 
military service rather than the documented 1998 post service 
injury. 

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the Federal Circuit, 
citing its decision in Madden, recognized that that Board had 
inherent fact-finding ability.

Boiled down to its essence, all references to in-service low 
back pain emanates from the Veteran himself.  The fact that 
such a story appears in VA medical records does not serve to 
confirm it.  It is now well established that information from 
a veteran which is merely transcribed by a medical 
professional still amounts only to a statement from the 
veteran.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  See also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence].

As noted above, the Veteran's service treatment records show 
no treatment or complaints of low back pain, and the Veteran 
in 1998 denied any prior history of back pain or injury.  The 
Board places great weight of probative value on the service 
treatment records and the private treatment records predating 
his claim for service connection.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact].  Such records are more reliable, in the 
Board's view, than the Veteran's more recent unsupported 
assertion, made in connection with his claim for monetary 
benefits from VA.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  

In short, in light of the record as a whole, the Board finds 
that the Veteran's assertion of in-service low back pain is 
not credible.  There thus is no objective evidence of a low 
back disease or injury in service.  Hickson element (2) has 
not been met, and the Veteran's claim fails on that basis.

Turning to element (3), medical nexus, several physicians 
have in essence opined that the Veteran's low back disability 
is related to an injury in service.  
The report of the April 1999 VA general medical examination 
reflects that the Veteran reported a history of intermittent 
low back pain since the in-service injury.  The diagnosis was 
chronic low back pain since 1982.  A February 2002 VA 
referral for an orthopedic consult reveals that the Veteran 
had had chronic low back pain since 1982.  A March 2002 VA 
treatment record shows an impression of low back pain 
secondary to an injury in the military in the past.

However, those opinions are based on the Veteran's own 
statement to the doctors concerning alleged in-service low 
back pain, which story the Board has determined in 
incredible.  Any medical nexus opinion which is premised on 
the Veteran's tale of in-service low back pain is lacking in 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [the Board is not required to accept doctors' opinions 
that are based upon the claimant's recitation of medical 
history]; and Elkins v. Brown, 5 Vet. App. 474, 478 
[rejecting medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant document that would 
have enabled him to form an opinion on service connection on 
an independent basis].

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the Veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  In this case, the Board's rejection of the 
medical opinions linking the Veteran's current low back 
disability to his military service is based on a review of 
the entire record.  In particular, there are the no service 
treatment records corroborating his allegation of in-service 
low back pain.  Also, and significantly, there is the 
February 1998 post-service back injury; in connection with 
medical treatment therefor the Veteran in March 1998 denied 
any prior history of back pain or injury.  A physician in 
March 1998 made an assessment of post-traumatic lumbosacral 
myoligamentous strain/sprain secondary to a work injury in 
February 1998. 

The Veteran evidently subsequently revised his history as to 
his in-service low back pain in connection with his 1999 
claim for service connection.  The revised history lacks 
credibility in light of the previous history of no complaints 
after service until the post-service injury.  See Cartright, 
supra.

Significantly, the VA physician in May 2007 stated that the 
Veteran's low back disability is not due to or aggravated by 
military service.  The VA physician had access to the 
Veteran's claims file, unlike the doctors who rendered 
favorable opinions.  However, the question is whether the VA 
physician who reviewed the claims file in May 2007 was 
informed of relevant facts in rendering a medical opinion 
based on a review of the claims file that the other doctors 
did not consider.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  The VA physician who rendered the medical 
nexus opinion in May 2007 was aware of the Veteran's 
pertinently negative service treatment records because he 
specifically noted their contents in his report.

In short, evidence against the Veteran's claim as to medical 
nexus preponderates.

The Veteran has contended that his low back symptomatology 
began in service and continued thereafter.  A claim can still 
be substantiated if continuity of symptomatology is 
demonstrated after service.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).  However, as has 
already been discussed in some detail, there was no low back 
disability diagnosed in service, and there were no documented 
complaints of low back symptomatology after service until the 
February 1998 injury.  Supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  

As described above, there were no medical findings of low 
back symptomatology until 1998, almost 16 years after the 
Veteran's separation from active duty.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  Continuity of symptomatology after service is 
therefore not demonstrated.
  
In short, Hickson element (3) has also not been satisfied.  
The Veteran's claim also fails on that basis.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for a low back disability.  The benefit sought on 
appeal, service connection for a back disability, is 
accordingly denied.

3.  Entitlement to service connection for hypertension.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated. 



Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2008).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The one-year presumptive period discussed above in connection 
with arthritis also applies to cardiovascular disease, 
including hypertension.  See 38 C.F.R. §§ 3.307, 3.309.

Analysis

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the Veteran has been diagnosed as having 
hypertension.  See, e.g., the report of the April 1999 VA 
general medical examination.

With respect to Hickson element (2), in-service incurrence of 
disease, competent medical evidence indicates that 
hypertension was not diagnosed in service or within the one-
year presumptive period after the Veteran's separation from 
active service.  See 38 C.F.R. § 3.309(a) (2008).  Service 
treatment records show no diagnosis of hypertension.  

In June 1979, blood pressure readings were the following: 
130/82, 142/90, and 142/92 in the right arm; and 122/80 and 
122/82 in the left arm.  The VA physician in May 2007 
indicated that these readings did not constitute a diagnosis 
of hypertension for the following reasons: two elevated 
readings on the same day do not meet the criteria to diagnose 
chronic hypertension; and the Veteran was in pain with a 
headache and neck pain at the time, pain is well known to 
elevate the blood pressure, and these readings did not 
represent resting blood pressure at a pain-free time.  The VA 
physician also noted that there was no evidence throughout 
the service treatment records that the Veteran was placed on 
anti-hypertensive medication.  

There is also no evidence of a diagnosis of hypertension 
within the one-year presumptive period following the 
Veteran's separation from active duty.  Hypertension was not 
diagnosed until 1999, well over a decade after his separation 
from active duty in 1982.

In short, the competent medical evidence supports a 
conclusion that hypertension was not incurred in service, to 
include during the one-year presumptive period after 
separation from active duty.  Element (2) has not been met, 
and the claim fails on that basis.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  With respect to 
element (3), medical nexus, in the absence of in-service 
incurrence of hypertension, medical nexus is an 
impossibility.  In that regard, the VA physician in May 2007 
opined that the Veteran's hypertension was not due to or 
aggravated by military service because there was no evidence 
of a diagnosis of hypertension while in military service.

As for the Veteran's contention that he had elevated blood 
pressure readings or hypertension during service, and that 
his currently diagnosed hypertension is related to his 
military service, it is now well established that as 
laypersons without medical training they are not competent to 
comment on medical matters such as diagnosis.  Any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  
See Espiritu, supra.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for hypertension.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a neck disability is denied.

Service connection for a low back disability, diagnosed as 
degenerative disc disease of L-5 with chronic low back pain 
and radiculopathy, is denied.

Service connection for hypertension is denied.


REMAND

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

As was alluded to in the Introduction above, the issue on 
appeal has been expanded to include any acquired psychiatric 
disability per Clemons.

There are several psychiatric diagnoses of record.  In 
January 2003, paranoid schizophrenia was diagnosed.  In July 
2004, neurosis with a nonspecific origin was diagnosed.  In 
May 2007, an adjustment disorder was diagnosed.    

July 2004 VA treatment records reflect the Veteran's belief 
that he has post-traumatic stress disorder (PTSD).  The 
Veteran in May 2008 provided a military stressor statement.  
Although PTSD has evidently not been diagnosed, this is part 
of the claim.

In March 2002, alcohol dependence and polysubstance 
dependence were diagnosed.  Alcohol and/or drug abuse is 
considered by law to be misconduct, and as a matter of law 
service connection may not be granted therefor or for any 
disease resulting therefrom.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301 (2008); see also VAOPGCREC 
7-99 (1999); VAOPGCREC 2-98 (1998).


Based on the incomplete medical record, a medical opinion is 
necessary to determine the nature of any acquired psychiatric 
disorder and whether such  psychiatric disorder was caused or 
aggravated by the Veteran's military service.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for review of the 
Veteran's VA claims folder by a 
psychologist or psychiatrist for the 
purpose of determining the correct 
psychiatric diagnosis (or diagnoses) and 
to determine the relationship, if any, 
between the Veteran's military service 
and the claimed psychiatric disorder.  
For any currently diagnosed psychiatric 
disorder, to include PTSD, the reviewer 
should provide an opinion as to whether 
it is as likely as not that the 
disability was related to his military 
service.  If any mental examinations, 
specialist consultations and/or 
diagnostic testing is deemed to be 
appropriate, this should be accomplished, 
keeping in mind that the Veteran may be 
incarcerated.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should review the record 
and readjudicate the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disability, to 
include depression.  If the decision 
remains unfavorable to the Veteran, a 
SSOC should be prepared.  The Veteran and 
his representative should be provided 
with the SSOC and an appropriate period 
of time should be allowed for response.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


